Citation Nr: 0943269	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-10 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for back disability.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a skin disorder 
resulting from exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issues of entitlement to service connection for a skin 
disorder, back disability, and PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
related to the Veteran's military service.

2.  Tinnitus had its onset during the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated January 2006 and December 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran was afforded a VA 
examination in February 2008.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide, in part, the issues 
on appeal for schedular rating purposes.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Factual Background

The Veteran claims that he experienced acoustic trauma as a 
result of his service in the Navy as a boiler room technician 
and his exposure to heavy artillery cannonade.  The Veteran's 
DD Form 214 indicates that he served as a fireman in the 
Navy.

The Veteran's service treatment records (STRs) regarding his 
active duty do not mention any problems with hearing loss, 
tinnitus or instances of acoustic trauma or treatment.  On 
his examination for enlistment to the US Naval Reserves in 
October 1966, whispered and spoken voice tests were 15/15, 
bilaterally.  Similarly, at his active duty examination in 
December 1967, whispered and spoke voice tests were 15/15, 
bilaterally.  The Veteran's separation examination in 
December 1968 revealed pure tone thresholds, in decibels (ASA 
units) as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
-10
-10
0
15
30
LEFT
5
-10
-10
10
15
20

Converted to ISO (ANSI) units, the pure tone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
0
0
10
20
40
LEFT
20
0
0
20
20
30

The Veteran's first post-service audiological examination is 
from June 2005.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
75
LEFT
40
45
45
60
60

The clinician noted that the Veteran complained of a history 
of tinnitus lasting many years.  His speech recognition 
ability was 100 percent in the right ear and 96 percent in 
the left ear.

The Veteran was afforded a VA audiological examination in 
February 2008.  The examiner noted that the Veteran reported 
a history of service and post-service occupational noise 
exposure.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
50
LEFT
10
10
15
45
40

His speech recognition ability was 92 percent in the right 
ear and 96 percent in the left ear.  The examiner opined that 
the Veteran's bilateral hearing loss could not be attributed 
to service without resulting to speculation due to the length 
of time between the date of claimed acoustic trauma to the 
present, positive evidence of occupational noise exposure, a 
discharge physical that shows normal hearing for rating 
purposes on both ears, and no complaint of hearing difficulty 
or tinnitus on his STRs.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels (db) or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).


Bilateral Hearing Loss

After reviewing the competent medical evidence of record the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral 
hearing loss, as it is not shown that the claimed 
audiological disorder is etiologically related to his period 
of active service.  Although the Veteran claims he 
experienced severe acoustic trauma during service, the 
Veteran's available STRs are silent as to any incidents of 
injury to the Veteran's ears or hearing loss.  His entrance 
and separation examination reports show that his ears and his 
hearing acuity were within normal limits.  Further, the 
Veteran's separation examination report is highly probative 
as to his condition at the time of release from active duty, 
as it was generated with the specific purpose of ascertaining 
the Veteran's then-physical condition, as opposed to his 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997).  

Based on the available evidence, the Veteran's hearing was 
deemed normal at discharge.  Thereafter, bilateral hearing 
loss was not demonstrated at any time until the June 2005 
private audiological report, almost 38 years following 
discharge from service.  During his hearing before the Board, 
the Veteran claimed that a private doctor related his current 
hearing disability to his service.  There is no record of a 
medical opinion, either private or from VA, linking the 
Veteran's current hearing disability to service.  
Additionally, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran's bilateral hearing loss manifested to a 
degree of 10 percent or more in his first post-service year.  
Likewise, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

To the extent that the Veteran is able to observe bilateral 
hearing loss, his opinion is outweighed by the competent 
medical evidence.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Simply stated, the Veteran's service treatment records 
(indicating normal hearing) and post-service treatment 
records (showing no findings of a bilateral hearing loss 
disability until June 2005, and no competent medical evidence 
linking the reported bilateral hearing loss to service) 
outweigh the Veteran's contentions.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Given the medical evidence against the claim, for 
the Board to conclude that the Veteran has a bilateral 
hearing loss disability that is manifested as a result of 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2008); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the 
appeal is denied.

Tinnitus

The Veteran claims that he was a boiler tender on a ship 
during service.  He stated that he was routinely exposed to a 
loud work environment in the boiler room and that he also 
suffered acoustic trauma due to the firing of the ship's 
guns.  The Veteran testified during a hearing before that 
Board that he experiences ringing in his ears, with its onset 
during service.  

The Veteran is competent to correctly identify the symptoms 
relating to tinnitus.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (providing that ringing in the ears is 
capable of lay observation).  Unlike hearing loss, tinnitus 
is a ringing in the ears that can be detected by the Veteran 
and is not likely something that can be measured by a medical 
professional.  The Board acknowledges the February 2008 VA 
examiner's statement that any opinion as to the relation of 
the Veteran's tinnitus to his service would be mere 
speculation.  The examiner based her opinion regarding the 
onset of the Veteran's tinnitus on the lack of complaint of 
or treatment for tinnitus in the STRs, and on the length of 
time between service and his first complaint of tinnitus.  
During his hearing before the Board, the Veteran testified 
that his tinnitus began in service when he was exposed to 
excessive noise from marine engines and gunfire.

The February 2008 VA examiner opined that the Veteran 
suffered from tinnitus.  Furthermore, given the nature of 
tinnitus, the Veteran is competent to state as to the onset 
of his tinnitus.  The Veteran testified that his tinnitus 
began in service and has continued thereafter.  The Board 
concludes that the Veteran's competent and credible 
description of his tinnitus is sufficient to outweigh the VA 
examiner's findings to the contrary.  Consequently, resolving 
any doubt in the Veteran's favor, the Board finds that the 
Veteran's tinnitus is likely related to service.  Service 
connection for tinnitus is warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



REMAND

Back Disability

The Veteran claims that he fell and injured his back while 
working in the boiler room aboard a Navy ship.  Service 
treatment records confirm that the Veteran complained of a 
back injury during a December 1967 active duty physical.  The 
Veteran indicated that he sustained the injury during 
training aboard the USS Hyman in Jacksonville, Florida.  His 
personnel records indicate a period of active duty for 
training (ACDUTRA) commencing February 1967.  A May 1968 
clinical record indicates that the Veteran sought treatment 
for low back pain resulting from a weight-lifting injury 
occurring 2 years prior.  The examining clinician noted that 
the Veteran showed tenderness over L2 or L3 to fist 
percussion.  A radiological report of the Veteran's low back 
was noted to be normal.

The first post-service evidence of a back disability is a 
September 2000 private treatment report from the Orthopaedic 
Clinic of Daytona Beach.  The Veteran was noted to have back 
pain and pain which radiated up the leg.  A myelogram and CAT 
scan indicated that the Veteran had L5-S1 herniated nucleus 
pulposus which was starting to calcify central and to the 
right.  Degenerative changes at L2-L3, L3-L4, and L4-L5 with 
modest spinal stenosis were noted.  The Veteran continued to 
seek treatment for low back pain at this provider until 
September 2001 without a significant change in his symptoms.

A May 2002 treatment report from the Halifax Medical Center 
indicates that the Veteran experienced low back pain 
radiating down his left buttocks and extremity.  The 
examining doctor opined that the Veteran showed the symptoms 
of lumbar degenerative disc disease with left lower extremity 
radiculitis.  

Notably, the Veteran has not been afforded a VA examination 
addressing whether his current low back disability is related 
to service.  The Board notes in this regard that the 
Veteran's claims file shows that the Veteran complained of a 
back injury in service, and that the Veteran sought treatment 
for a back disability from September 2000 to June 2005.  
Under these circumstances, VA examination is necessary so a 
VA examiner may provide an informed opinion as to the 
relationship between any current disability of the low back 
and service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Posttraumatic stress disorder

The Veteran claims that while he was en route to his service 
station, he was a passenger aboard a commercial airliner 
which was forced to make an emergency landing.  The Veteran 
stated that plane skidded off the runway and hung off the 
edge of a drainage ditch.  At his hearing, the Veteran 
affirmed that since he experienced the emergency landing, he 
has had difficulty sleeping and suffers from depression.  
Additionally, the Veteran indicated that his claimed 
psychiatric disability prevents him from using airline 
travel.  In support of his claim, the Veteran submitted a 
printed record from the website of the Hawaii state 
government which indicates that in December 19, 1967, a 
United Airlines DC-8 inbound from Los Angeles skidded 700 
feet off a rain-slicked runway, stopping 18 yards from a 
drainage canal.  The record indicated that there were no 
injuries resulting from the incident.  The Veteran's 
personnel record shows that he commenced his tour of sea duty 
aboard the USS Cochrane on December 19, 1967, at Pearl 
Harbor.

The Veteran's STRs are silent for complaints or treatment for 
psychiatric disability.  

During his Board hearing, the Veteran indicated that he was 
being treated for psychiatric disability at the Halifax 
Medical Center.  In response to a request by the RO, VA 
received the Veteran's record from this facility.  The 
records from the Halifax Medical Center are silent for 
treatment of psychiatric disability.  

The Veteran sought treatment at the Orthopaedic Clinic of 
Daytona Beach dating from September 2000 to November 2001 for 
his low back pain.  Under the section of the treatment report 
titled "Problem," is noted depression.  There is no other 
indication that he Veteran complained of, or received 
treatment for, psychiatric disability.

As such, the evidence of record includes treatment notes 
indicating an acquired psychiatric disorder, as well as an 
indication that the Veteran may have experienced an in-
service stressor.  Therefore, the Board finds that a remand 
is necessary to provide the Veteran with a VA examination in 
order to determine the nature and etiology of any current 
acquired psychiatric disorder, including PTSD.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


Skin Disorder

In regard to the Veteran's claim for service connection for a 
claimed skin disorder, the Veteran submitted a notice of 
disagreement (NOD) with respect to the January 2006 denial of 
his claim for an unspecified skin disorder.  The Veteran was 
issued a letter in March 2007 notifying him that his appeal 
regarding a claimed skin disorder was stayed pending the 
outcome of Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Correspondingly, because the Veteran's skin disorder claim 
was stayed at the time of his NOD, he has yet to be issued an 
SOC on the issue of service connection for a claimed skin 
disorder.  As the stay has been lifted, the RO must issue the 
Veteran an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated 
action to issue a statement of the case to 
the Veteran addressing the issue of 
entitlement to service connection for a 
skin disorder.  The Veteran should be 
advised of the need to file a timely 
substantive appeal with respect to this 
issue.  If, and only if, a timely appeal 
has been perfected, the issue should be 
certified on appeal to the Board for the 
purpose of appellate review.

2.  All of the Veteran's outstanding 
records of psychiatric treatment should be 
obtained from the Halifax Medical Center 
in Daytona Beach, Florida, and associated 
with the claims file.

3.  After the above development has been 
completed, the Veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of any acquired 
psychiatric disorder.  The Veteran's 
claims file should be made available to 
the examiner for review.  All necessary 
studies and tests should be conducted.  
The examiner should specifically determine 
whether the Veteran meets the diagnostic 
criteria for PTSD and, if so, identify the 
stressor(s) to which any current diagnosis 
of PTSD is attributed.  Additionally, the 
examiner is requested to offer an opinion 
as to whether any other acquired 
psychiatric disorder is at least as likely 
as not related to service.  The examiner 
must provide a rationale for any opinion 
offered.

4.  Then, the RO should arrange for the 
Veteran to undergo a VA examination to 
determine the nature and etiology of any 
low back disability.  The Veteran's claims 
file should be made available to the 
examiner for review.  All necessary 
studies and tests should be conducted.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any low back disability is related to 
service, specifically to the injury 
described by the Veteran.  The examiner 
must provide a rationale for any opinion 
offered.

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a low back disability and 
PTSD.  If the benefits sought on appeal 
are not granted in full the RO must issue 
a supplemental statement of the case, and 
provide the Veteran and his representative 
an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) has expired, 
if applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the Veteran until 
he is notified by the RO. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


